Filed 1/8/20; Certified for Publication 2/6/20 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION THREE

In re D.P., a Person Coming                      B295780
Under the Juvenile Court Law.
______________________________                   Los Angeles County
LOS ANGELES COUNTY                               Super. Ct. No.
DEPARTMENT OF CHILDREN                           18CCJP07818B
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

J.P.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Brett Bianco, Judge. Reversed in part,
affirmed in part.
      Lori Siegel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Kim Nemoy, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                    _________________________
       After a combined jurisdiction and disposition hearing, the
juvenile court removed seven-year-old D.P. from his mother’s
physical custody and returned him home to father’s custody,
recognizing father had a restraining order requiring mother to
stay away from the home. Mother appeals the removal order.
She argues the juvenile court failed to state the facts supporting
removal, as mandated under Welfare and Institutions Code
section 361, subdivision (e), and the court failed to consider
reasonable alternatives to removal, as mandated under section
361, subdivision (c).1 We agree the juvenile court failed to state
the facts supporting removal, and conclude there is a reasonable
probability that the court would have adopted the alternative
to removal specified in section 361, subdivision (c)(1)(A) had it
considered the option.2
       Mother also challenges the parts of the disposition order
restricting her to monitored visitation and requiring her to
participate in a full drug and alcohol treatment program,
a 12-step program, and a 26-week domestic violence program.
We conclude the court reasonably exercised its discretion
to impose visitation restrictions and services. Accordingly,




1       Statutory references are to the Welfare and Institutions
Code.
2     Section 361, subdivision (c)(1)(A) requires the juvenile court
to determine whether it would be safe to return the dependent
child home after “removing an offending parent . . . from the
home.”




                                  2
we reverse the removal portion of the disposition order, and
affirm the order in all other respects.3
          FACTS AND PROCEDURAL BACKGROUND
       The family consists of mother, father, and D.P. (born
July 2011). Mother has another son, A.H. (born November 2001),
by a different father. This appeal concerns D.P. only.
       The family came to the attention of the Los Angeles County
Department of Children and Family Services (the Department)
after it received a referral alleging mother had driven with D.P.
while under the influence of alcohol. The referral also reported
mother suffered from bipolar disorder and had been experiencing
manic episodes due to the illness. The episodes usually coincided
with mother failing to take prescribed psychotropic medication.
       On November 8, 2018, a social worker met with the parents
and D.P. at the family home. Mother immediately confronted
the social worker, angrily asking, “ ‘What the fuck do you want?’ ”
When the social worker asked mother to calm down and back
away, mother replied, “ ‘Then you can get the fuck out of here!’ ”
She then put her hand in the social worker’s face and walked
away.
       Father apologized for mother’s outburst, confiding that he
was “deathly afraid” of mother and what she might do to punish


3     At our request for an update on the status of the
dependency case, the parties notified this court that the child
welfare agency has recommended termination of dependency
jurisdiction over D.P. with a family law exit order awarding the
parents joint legal and joint physical custody. Nothing in this
opinion should delay termination of dependency jurisdiction
should the juvenile court determine it is appropriate based on
developments that have occurred since mother filed this appeal.




                                 3
him. He said they had been separated for a year, but continued
to live together for financial reasons. They currently lived in
an upstairs apartment on the paternal grandparents’ property.
        Father reported that, in May 2018, mother had a
“ ‘[b]ipolar episode’ ” and “ ‘trashed’ ” the apartment. He showed
the social worker photographs of the incident with several broken
dishes scattered all over the floor. The paternal grandfather said
he had been allowing the family to live in the apartment rent
free, but mother had “destroyed the property.” He claimed that
when mother got upset, she would hit the walls and floors with
a hammer. He said the outbursts had caused $40,000 worth of
damage, and he now felt compelled to evict the family. However,
he said mother’s conduct was his only concern, and he would
permit father to stay with the children if she moved out.
        Mother refused to allow the paternal grandparents to
see D.P. She claimed they had been “ ‘harassing’ ” her and
had served her with a “ ‘fake eviction notice.’ ”
        Father said mother was “ ‘usually calm’ ” unless she was
“ ‘off her meds’ ” or “ ‘mixing it with liquor.’ ” The children were
usually present during mother’s outbursts. Father said mother
drank daily, and identified her drink of choice as “The Club Long
Island Iced Tea.” He regularly found empty cans of the drink
in mother’s car or next to mother when she was “passed out” on
the couch. He said D.P. referred to the drink as mother’s “ ‘bad
juice,’ ” and D.P. had reported seeing mother drink it on occasion.
The paternal grandfather similarly reported that D.P. had said
things to suggest mother “drinks a lot of alcohol.”
        On November 4, 2018 (four days before the social worker
came to the home), mother verbally assaulted the paternal
grandmother and threatened father with a knife. Father was




                                 4
holding D.P. at the time. While he was on the phone with the
police, mother screamed “ ‘stop hitting me,’ ” in an apparent effort
to paint father as the aggressor in the incident. Before the police
arrived, the situation had deescalated and father told the police
he did not want to press charges.
       The social worker interviewed D.P. The child confirmed
mother had threatened father with a knife while father held him.
D.P. said “ ‘my mom almost killed him because she was mad.’ ”
(Boldface omitted.) He added, “ ‘My mom is always mad and
yelling at my dad.’ ” (Boldface omitted.) Apart from the incident
with the knife, D.P. said “ ‘she just throws dishes.’ ” (Boldface
omitted.)
       Mother returned to speak with the social worker and
immediately began to cry. She claimed father beat her and made
her perform sex acts for money. She said she wanted a divorce,
but father refused and begged her to stay. She blamed her
“ ‘depression’ ” on her marriage and repeatedly referred to father
as a “ ‘useless piece of shit’ ” because he had not provided for the
family. She said father was “ ‘lazy’ ” and “controlling,” especially
around D.P. Mother said she had been seeing a “ ‘behavior
specialist’ ” and taking medication because of the “ ‘mental
health problems’ ” that father had caused her.
       Mother denied alcohol abuse. She claimed she drank only
about once a month, and she never drove under the influence.
She reported using marijuana “ ‘daily,’ ” but said she smoked
outside the home and never around her children.
       While attempting to interview A.H., mother’s older son,
the social worker observed mother confront a woman leaving a
downstairs apartment. The argument became heated and others




                                 5
had to intervene to pull the women apart. A.H. yelled for mother
to “ ‘stop’ ” and eventually the other woman drove away.
        The social worker confronted mother about the argument,
expressing concern that mother could not control her behavior
even with the social worker present. Mother responded that
the woman was a paternal aunt, and she had no problem
“ ‘jump[ing]’ ” the aunt in front of the social worker. Mother said
she had controlled her anger appropriately and she confronted
the aunt only because the aunt “threatened her first.”
        Mother said the children would be better off in foster care
than with father and repeatedly made comments about father’s
failure to provide financially for the family. She said father was
lying to the social worker because he did not want to let mother
go.
        The parents signed a safety plan, agreeing a maternal aunt
would stay in the home with the family for the next week. Father
was uneasy about the plan, but believed D.P. would be safe with
mother as long as the maternal aunt was present.
        A week later, father obtained a temporary restraining order
against mother based on the November 4, 2018 incident. The
restraining order awarded father temporary custody of D.P. and
ordered mother to vacate and stay away from the family home.
However, mother refused to leave, so father took D.P. to live with
the paternal grandparents.
        Mother met again with the social worker and apologized
for her behavior. She said her relationship with father was toxic
and they triggered each other. She also insisted father was the
abuser in the relationship, not her. She had attempted to obtain
her own restraining order against father, but it was denied. She
showed the social worker pictures of injuries to her face and arms




                                6
that she claimed father inflicted on her during an altercation
four months earlier. She said they had a history of violence and
father had been arrested for assaulting her in the past.4 She was
not concerned about father’s treatment of D.P., except she said
he was “over protective” of the child. She also claimed father had
“ ‘brainwashed’ ” D.P. to think badly of her “because she drinks
alcohol.”
       On November 11, 2018, mother visited her health care
provider complaining of depression after receiving father’s
restraining order. Her doctor diagnosed her with adjustment
disorder with mixed anxiety and depressed mood. Mother’s
medical records showed prior diagnoses for bipolar disorder,
moderate cannabis use disorder, and moderate alcohol use
disorder, dating from 2015 and persisting to the present. She
had been prescribed an antidepressant, but said she only took
it “when she was feeling upset.”
       On November 30, 2018, the family court issued a two-year
restraining order protecting father and D.P. from mother, and
granting father sole custody. The restraining order restricted
mother to monitored visitation with D.P. Three days later, the
family court issued a temporary restraining order protecting
mother, A.H., and D.P. from father. Mother acknowledged she
had sought the restraining order because father had obtained
one against her. To comply with the mutual restraining orders,

4     Mother presented police and hospital records from June
2013 regarding a domestic violence incident listing mother as
the victim. According to the report, father had punched mother
in the face and torso because he was upset about losing his job.
Father denied the incident and was acquitted of a resulting
domestic violence charge.




                                7
the Department detained D.P. with the paternal grandparents.
On December 10, 2018, the family court modified the temporary
restraining against father to remove D.P. as a protected person
and to eliminate a move-out order against father. The family
court emphasized that, had mother advised the court of father’s
restraining order, as she should have, the court would not have
issued the temporary restraining order on the terms that it did.
       On December 10, 2018, the Department filed a non-
detention dependency petition. The petition alleged both parents
had a history of domestic violence that placed A.H. and D.P. at
risk (§ 300, subds. (a), (b)); mother had mental and emotional
disorders that posed a serious risk of harm to the children (§ 300,
subd. (b)); and mother had a history of alcohol and marijuana
abuse that posed a risk of harm and made her incapable of caring
for the children (§ 300, subd. (b)). The Department recommended
D.P. remain released to father and detained from mother. It
recommended A.H. remain released to mother. The juvenile
court found a prima facie case for jurisdiction and adopted the
Department’s recommendations regarding detention.
       Mother enrolled in a weekly parenting class and anger
management classes, and she participated in individual therapy.
She tested negative for alcohol and positive for marijuana at each
on-demand test. The Department reported mother’s visits with
D.P. were appropriate.
       On February 5, 2019, the court held a combined jurisdiction
and disposition hearing. The children’s counsel joined with
the Department in arguing all counts of the petition should be
sustained as to D.P. However, in view of his age, the children’s
counsel argued A.H. should be dismissed from the petition.




                                8
Counsel also indicated A.H. was not in need of treatment or
services.
      The juvenile court sustained the petition as to both
children under section 300, subdivisions (a) and (b). However,
with respect to disposition, the court found the children were not
similarly situated, given the age difference and evidence showing
A.H. did not need services to be safe in mother’s custody. Thus,
the court terminated A.H.’s case with a family law order granting
mother and A.H.’s father joint legal custody, with primary
physical custody to mother.
      With respect to D.P., the court stated it would remove
the child from mother’s custody “pursuant to Dependency Court
Order 415, the terms of which are contained in the minute order”
and “release[ ] [him to] home of father.” The court ordered
mother to participate in drug and alcohol treatment, a 12-step
program, mental health services, including psychotropic
medication compliance, a 26-week domestic violence program,
and individual counseling. Father was likewise ordered to
participate in individual counseling and parent education.
The court denied mother’s request for a permanent restraining
order, ordered her visits with D.P. to be monitored, and specified
that father was not to attend mother’s visits.
                           DISCUSSION
1.    The Juvenile Court Failed to State the Facts on which
      the Decision to Remove D.P. Was Based
      “At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being




                                9
if returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.”
(In re D.B. (2018) 26 Cal.App.5th 320, 328; see § 361, subd. (c)(1).)
The juvenile court must determine “whether reasonable efforts
were made to prevent or to eliminate the need for removal of the
minor from his or her home” and “shall state the facts on which
the decision to remove the minor is based.” (§ 361, subd. (e).)
       At the disposition hearing, the juvenile court purported
to remove D.P. from mother’s custody “pursuant to Dependency
Court Order 415, [upon] the terms . . . contained in the minute
order.” The relevant portion of the minute order states:

            “DEPENDENCY COURT ORDER 415

            “The Court has read, considered, and admitted
            into evidence the Exhibits identified in the
            minute order, the sustained petition, and the
            testimony and arguments, if applicable, and
            makes the following findings and orders:

            “The child is hereby declared dependent of
            the Court under Welfare and Institutions Code
            section 300.

            “The Court finds by clear and convincing
            evidence, pursuant to Welfare and Institutions
            Code sections 361(a)(1), 361(c), 361(d) and
            362(a), and additionally applying to
            noncustodial parent(s)/legal guardian(s)
            the constitutional and statutory safeguards
            available to custodial parents.




                                 10
“It is reasonable and necessary to remove the
child from the mother, as such removal is
defined in 45 CFR 1356.21(k)(1)(ii), and the
care, custody, and control of the parent(s)/legal
guardian(s) from whom the child is are [sic]
being removed because there is a substantial
danger to the physical health, safety,
protection, or physical or emotional well-being,
and special needs, if applicable, of the child,
and there are no reasonable means by which
the child’s physical health can be protected,
without removing the child from the home and
the care, custody, and control of that or those
parent(s)/legal guardian(s).

“The Court further finds that it would be
detrimental to the safety, protection, or
physical or emotional well-being, and special
needs, if applicable, of the child to be returned
to or placed in the home or the care, custody,
and control of that or those parent(s)/legal
guardian(s).

“The Department of Children and Family
Services made reasonable efforts to prevent
removal but there are no services available
to prevent further detention.

“The Court orders the child removed from
home and the care, custody and control of the
parent(s)/legal guardian(s) from whom the child




                    11
            is being removed and placed in the care,
            custody and control of the Department of
            Children and Family Services.

            “Family reunification, maintenance, or
            enhancement, or reunification services
            and visitation rights are granted or
            denied as set forth in the court ordered
            case plan(s) which are incorporated
            herein by this reference.”

       Mother contends the juvenile court’s bare reference to
Dependency Court Order 415 at the disposition hearing violated
section 361, subdivision (e), which directs that “[t]he court shall
state the facts on which the decision to remove the minor is
based.” (Italics added.) We agree.
       “[O]ur dependency system is premised on the notion
that keeping children with their parents while proceedings are
pending, whenever safely possible, serves not only to protect
parents’ rights but also children’s and society’s best interests.”
(In re Henry V. (2004) 119 Cal.App.4th 522, 530.) “The
requirement for a discussion by the child welfare agency of its
reasonable efforts to prevent or eliminate removal [citation],
and a statement by the court of the facts supporting removal
[citation], play important roles in this scheme.” (In re Ashly F.
(2014) 225 Cal.App.4th 803, 810 (Ashly F.).) “Without those
safeguards there is a danger the agency’s declarations that there
were ‘no reasonable means’ other than removal ‘by which the
[children’s] physical or emotional health may be protected’ and
that ‘reasonable efforts were made to prevent or to eliminate the




                                12
need for removal’ can become merely a hollow formula designed
to achieve the result the agency seeks.” (Ibid.)
       We understand juvenile court bench officers are
increasingly incorporating Dependency Court Order 415 into the
court clerk’s minute order to support removal of children under
section 361, subdivision (c)(1), but this order is not a replacement
for a statement of the facts supporting the court’s decision to
remove a child from a parent’s custody. Contrary to section 361,
subdivision (e)’s command to “state the facts on which the
decision to remove the minor is based” (italics added),
Dependency Court Order 415 merely recites the findings the
juvenile court must draw from the supporting facts to order
removal under section 361. Incorporating Dependency Court
Order 415 into a removal order without stating the facts that
support removal does not comply with the mandate in section
361, subdivision (e). The juvenile court erred by failing to state
the facts supporting its decision to remove D.P. from mother’s
custody. (§ 361, subd. (e); see Ashly F., supra, 225 Cal.App.4th
at p. 810.)
       The Department concedes the juvenile court erred when
it removed D.P. from mother’s custody without stating the facts
supporting removal. Nevertheless, the Department argues the
error was “harmless” because the court still would have removed
D.P. from mother’s custody, even if it had reflected upon and
stated the factual basis for its decision. (See In re Jason L. (1990)
222 Cal.App.3d 1206, 1218 (Jason L.) [“[C]ases involving a court’s
obligation to make findings regarding a minor’s change of custody
or commitment have held the failure to do so will be deemed
harmless where ‘it is not reasonably probable such finding,




                                 13
if made, would have been in favor of continued parental
custody.’ ”].) We turn to that issue now.
2.     It Is Reasonably Probable that, Had the Juvenile
       Court Made Mandatory Factual Findings Regarding
       Reasonable Alternatives, It Would Not Have Removed
       D.P. from Mother’s Custody
       Like other rulings of the trial court, when a juvenile court
fails to make the factual findings required under section 361,
subdivision (e), its removal order is subject to the constitutional
mandate that no judgment shall be set aside “unless, after an
examination of the entire cause, including the evidence, the
[appellate] court shall be of the opinion that the error complained
of has resulted in a miscarriage of justice.” (Cal. Const., art. VI,
§ 13; Jason L., supra, 222 Cal.App.3d at p. 1218.) Under this
mandate, a “miscarriage of justice” will be declared only when
the appellate court, after examining the entire case, is of the
opinion that “ ‘it is reasonably probable that a result more
favorable to the appealing party would have been reached in
the absence of the error.’ ” (Cassim v. Allstate Ins. Co. (2004)
33 Cal.4th 780, 800.) A “ ‘probability’ in this context does not
mean more likely than not, but merely a reasonable chance, more
than an abstract possibility.” (College Hospital Inc. v. Superior
Court (1994) 8 Cal.4th 704, 715 (College Hospital).)
       Mother contends the juvenile court’s error was not
harmless. If the court had considered the evidence in light
of section 361’s mandated factual findings, she argues there is
a reasonable chance the court would have concluded reasonable
alternatives to removal were available. We agree.
       Section 361, subdivision (c) provides: “A dependent child
shall not be taken from the physical custody of his or her parents




                                 14
. . . with whom the child resides at the time the petition was
initiated, unless the juvenile court finds [by] clear and convincing
evidence. . . [¶] (1) There is or would be a substantial danger to
the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and
there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from
the minor’s parent’s . . . physical custody.” (Italics added.)
Regarding alternatives to removal, the statute directs:
“The court shall consider, as a reasonable means to protect the
minor . . . : [¶] (A) The option of removing an offending parent . . .
from the home.” (§ 361, subd. (c)(1), italics added.)
        Section 361, subdivision (c) embodies the Legislature’s
preference for “ ‘maintaining children in their natural parent’s
homes where it [is] safe to do so.’ ” (In re Jasmine G. (2000)
82 Cal.App.4th 282, 288, quoting Jason L., supra, 222 Cal.App.3d
at p. 1216; see also In re Henry V., supra, 119 Cal.App.4th at
pp. 528, 530.) Under the statute, the juvenile court cannot
remove a dependent child from the physical custody of the
“parents . . . with whom the child resides,” unless the court finds
(1) the child would be substantially endangered if “returned
home”; and (2) “removing an offending parent . . . from the home”
is not a reasonable means to protect the child if the child is
“returned home.” (§ 361, subds. (c)(1), (c)(1)(A).)
        Based on our review of the entire case, we conclude it is
reasonably probable that the juvenile court would have found
“removing [the] offending parent [mother] . . . from the home”
(§ 361, subd. (c)(1)(A)) was a reasonable means to protect D.P.
from the substantial harm he otherwise would face “if [he] were
returned home” (§ 361, subd. (c)(1)). When the Department filed




                                 15
the dependency petition, D.P. resided in the family home with
father and mother, although mother had recently moved out of
the home to comply with father’s restraining order. At the time
of the disposition hearing, D.P. and father continued to reside
in the family home, while mother lived elsewhere under the
restraining order. The juvenile court, without stating the facts
supporting its decision as required under section 361, subdivision
(e), removed D.P. from mother’s physical custody, and returned
him to father’s custody, in the home where he resided when the
dependency petition was initiated. In issuing the disposition
order, the court noted father had an active restraining order
barring contact between the parents and requiring mother to
stay away from the family home.
       Based on this record, it appears the juvenile court
concluded, consistent with the alternative to removal specified
in section 361, subdivision (c)(1)(A), that D.P. could be safely
“returned home,” given that mother had been effectively
removed from the home under the restraining order. Thus, it is
reasonably probable that, had the juvenile court reflected upon
and stated the facts as required under section 361, it would
have found D.P. was reasonably protected under the restraining
order, and removing him from mother’s physical custody was
unnecessary to ensure his safe return home. (See, e.g., Ashly F.,
supra, 225 Cal.App.4th at p. 810 [juvenile court prejudicially
erred in failing to consider option of removing offending mother
from home when “evidence showed that [this option] was
available,” since “[m]other removed herself from the family
home following the detention hearing”]; In re N.S. (2002)
97 Cal.App.4th 167, 172, fn. 5 [juvenile court exceeded its
jurisdiction by removing child from parents’ custody, while




                                16
returning her home to mother’s custody; thus, appellate court
would “presume the court intended to issue an order leaving
[child] in her mother’s custody and limiting [father]’s control over
her by removing him from the home,” consistent with “ ‘option of
removing an offending parent or guardian from the home’ ”].)
       Notwithstanding the juvenile court’s failure to make the
mandated removal findings, and the court’s effective adoption of
a statutory alternative to removal, the Department argues there
is no possibility that the court would have declined to remove
D.P. from mother’s custody, even if it had considered other
options. The Department relies on In re Michael S. (2016)
3 Cal.App.5th 977 (Michael S.). The case is inapposite.
       In Michael S., the reviewing court soundly reasoned that
section 361 “does not, by its terms, preclude the possibility of
ordering both removal of the parent from the home and removal
of the child from the parent,” because subdivision (c)(1)(A) “does
not state that the option of removing a parent from the home will
necessarily be sufficient to protect the child in all cases even if
ordered.” (Michael S., supra, 3 Cal.App.5th at p. 984.) The
Michael S. court expressly did not consider, as we must, whether
the juvenile court’s erroneous failure to state the facts supporting
removal prejudicially affected its custody determination. (See id.
at pp. 986–987.)5 Here, because the record indicates “more than

5     With respect to the juvenile court’s removal findings, the
Michael S. court observed: “The court did not state the facts
on which this conclusion was based. [Citation.] However, on
appeal Father does not challenge the sufficiency of the evidence
underlying the court’s removal order, but argues only that the
court was precluded from considering the option of removal as a
matter of law. Because we reject that legal argument, we affirm.”
(Michael S., supra, 3 Cal.App.5th at p. 987.)




                                17
an abstract possibility” that the juvenile court would have
adopted the alternative to removal set forth in section 361,
subdivision (c)(1)(A) had it considered the option, the court’s error
was not harmless. (College Hospital, supra, 8 Cal.4th at p. 715;
Ashly F., supra, 225 Cal.App.4th at p. 810.)
3.     The Juvenile Court Reasonably Exercised Its
       Discretion to Require Monitored Visitation
       “Visitation shall be as frequent as possible, consistent with
the well-being of the child.” (§ 362.1, subd. (a)(1)(A).) The power
to regulate visits between dependent children and their parents
rests with the juvenile court and its visitation orders will not
be disturbed on appeal absent an abuse of discretion. (In re
Jennifer G. (1990) 221 Cal.App.3d 752, 756; In re Robert L.
(1993) 21 Cal.App.4th 1057, 1067.)
       The juvenile court granted mother monitored visits with
D.P. a minimum of three times each week for three hours each
visit, and vested the Department with authority to liberalize
visitation at its discretion. Mother argues the court exceeded
its authority by restricting her to monitored visits, which
she contends was not necessary to protect D.P. We disagree.
Although mother cites evidence suggesting she was working
toward eliminating the issues that warranted dependency
jurisdiction, such as her participation in counseling and her
clean alcohol tests, she fails to acknowledge substantial evidence
supporting the court’s implicit determination that unmonitored
visitation could place D.P. at risk.
       The most troubling evidence concerned mother drinking
in her car and while caring for D.P. Her alcohol abuse also
diminished the efficacy of mother’s psychotropic medication,
causing her to have manic and violent episodes that included




                                 18
throwing dishes and smashing the walls and floors of the family
home with a hammer. Although mother had never been directly
violent toward D.P., the evidence showed she threatened father
with a knife while he held the child, and D.P. reported witnessing
mother throw dishes when she was angry. In view of mother’s
unpredictable manic episodes, her history of alcohol abuse, and
her frequent failure to take prescribed medication, the juvenile
court reasonably exercised its discretion to limit mother to
monitored visits until the Department determined it would
be safe to liberalize visitation.
4.     The Juvenile Court Reasonably Exercised Its
       Discretion to Order Services for the Safe Custody,
       Maintenance, and Supervision of D.P.
       Section 362, subdivision (d) authorizes the juvenile court to
“direct any reasonable orders to the parents” of a dependent child
as the court deems necessary and proper to ensure appropriate
care, supervision, custody, conduct, maintenance, and support
of the child. (See also § 362, subd. (a).) The order may include
“a direction to participate in a counseling or education program,”
provided that the “program in which a parent or guardian is
required to participate shall be designed to eliminate those
conditions that led to the court’s finding that the child is a
person described by Section 300.” (§ 362, subd. (d).)
       We review the juvenile court’s disposition case plan for an
abuse of discretion. “The juvenile court has broad discretion to
determine what would best serve and protect the child’s interests
and to fashion a dispositional order accordingly. On appeal,
this determination cannot be reversed absent a clear abuse of
discretion.” (In re Baby Boy H. (1998) 63 Cal.App.4th 470, 474;
see also In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006.)




                                19
       Mother contends the order to participate in a full drug
and alcohol program with aftercare as well as a 12-step program
with a court card and sponsor was “unjustly burdensome” in
view of evidence that she was also “managing her mental health,
single parenting, eviction from housing, and a host of other
programming.” Juvenile courts should be mindful of the burdens
their disposition orders impose on parents already grappling with
difficult conditions and circumstances. However, the paramount
concern always must be the child’s best interests, and we cannot
reverse a disposition order reasonably fashioned to eliminate
the conditions that led to dependency jurisdiction, no matter
how burdensome its requirements may seem from the parent’s
perspective. (See § 362, subd. (d); In re Baby Boy H., supra, 63
Cal.App.4th at p. 474.) The record shows mother had persistent
issues with alcohol that contributed to dangerous manic episodes
in D.P.’s presence. That evidence is sufficient to support the
juvenile court’s alcohol treatment orders.
       Mother also challenges the order to participate in a
domestic violence program. She maintains there is “no evidence”
that she “ever battered Father or anyone else” and claims it
is unfair that she was ordered to domestic violence classes
when father was the true perpetrator of the violence in their
relationship. Contrary to mother’s assertion, D.P. himself
witnessed and reported that mother threatened father with
a knife while father held the child. He said “ ‘my mom
almost killed him because she was mad.’ ” (Boldface omitted.)
He added, “ ‘My mom is always mad and yelling at my dad.’ ”
(Boldface omitted.) And D.P. recalled that, apart from the knife
incident, mother would “ ‘throw[ ] dishes’ ” in the house when she
became angry. (Boldface omitted.) Based on that evidence, the




                               20
juvenile court reasonably exercised its discretion to order mother
to participate in domestic violence classes.
                          DISPOSITION
      The removal order is reversed. The disposition order is
affirmed in all other respects.




                                     EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J.




                                21
Filed 2/6/20
                     CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                              DIVISION THREE

In re D.P., a Person Coming Under         B295780
the Juvenile Court Law.
___________________________________       Los Angeles County
LOS ANGELES COUNTY                        Super. Ct. No. 18CCJP07818B
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,                      ORDER CERTIFYING
                                          FOR PUBLICATION
        Plaintiff and Respondent,         [NO CHANGE IN JUDGMENT]

        v.

J.P.,

        Defendant and Appellant.


THE COURT:
      The opinion in the above-entitled matter, filed on January 8, 2020,
was not certified for publication in the Official Reports. For good cause,
it now appears that the opinion should be published in the Official Reports.
      There is no change in the judgment.




________________________________________________________________________
EGERTON, J.                  EDMON, P. J.               DHANIDINA, J.